Case 2:20-mj-08452-JAD Document 15 Filed 04/16/21 Page 1 of 2 PagelD: 39

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, CONSENT ORDER MODIFYING
CONDITIONS OF RELEASE
Vv.
ROCCO AMERICO MALANGA, Case Number: 20-MJ-8452 (JAD)

Defendant.

 

 

This matter having come before the Court on an application of Defendant Rocco Americo
Malanga (“Defendant”) (by Edward Dauber, Esq. of Greenberg Dauber Epstein & Tucker, P.C.)
for an Order granting a modification of the November 19, 2020 Order Setting Conditions of
Release so as to allow Defendant to change his residency from New Jersey to Florida, and Rachel
Honig, Acting United States Attorney for the District of New Jersey (by Blake Coppotelli,
Assistant United States Attorney), having consented to this modification, and Pretrial Services
having indicated its assent thereto, and for good and sufficient cause shown,

ITIS ORDERED on this__ day of , 2021 that, effective on
a date to be determined by Pretrial Services, in consultation with Defendant, the November 19,
2020 Order Setting Conditions of Release is hereby modified such that the condition of release
restricting Defendant’s travel to New Jersey is hereby vacated and modified such that Defendant’s
travel is restricted to Florida unless approved by Pretrial Services.

IT IS FURTHER ORDERED that all other provisions of the November 19, 2020 Order

Setting Conditions of Release shall remain in full force and effect.

 

HONORABLE
United States Magistrate Judge

1

 
Case 2:20-mj-08452-JAD Document 15 Filed 04/16/21 Page 2 of 2 PagelD: 40

Form and entry consented to:

Zhe ll Sule

Edward J. Daubet, Esq.
Counsel for Defendant Rocco A. Malanga

Blake A. Coppotle

Blake Coppotelli
Assistant United States Attorney

 

 

 
